Order, in so far as it denies the motion of the Brownsville Lumber Co., Inc., to direct the referee to pay out of the funds in his hands the sum of $7,356.40, reversed upon the law, without costs, and motion granted, without costs; that portion thereof which directs the Brownsville Lumber Co., Inc., to pay the sum of $600.45 interest to the referee affirmed; and that portion thereof which directs the referee to deposit all sums received by him in this action with the chamberlain of the city of New York to the credit of the action, etc., modified by adding thereto the words “ except as hereinbefore provided,” with reference to the payment to be made to the Brownsville Lumber Co., Inc., and as so modified affirmed. Brownsville Lumber Co., Inc., the purchaser at the foreclosure sale herein, stands in the place of the plaintiff herein; and to the extent that plaintiff was paid out of the proceeds of sale on foreclosure of first mortgage, Brownsville Lumber Co., Inc., is entitled to be paid out of funds in the hands of the referee in this action. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur.